t c memo united_states tax_court louise demirjian petitioner v commissioner of internal revenue respondent docket no filed date chris pappas for petitioner gerard mackey for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for any portion of the unpaid interest resulting from an understatement_of_tax on a joint_return filed with her former husband for the issues for decision are whether petitioner is eligible for relief from joint_and_several_liability under either sec_6015 or sec_6015 and whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that the petition in this case was filed petitioner resided in new york new york background petitioner married george apostle apostle on date on or about date petitioner sold an apartment in new york city new york apartment that she owned jointly as tenants in common with john demirjian petitioner’s first husband petitioner realized a dollar_figure gain on this sale both petitioner and apostle were under the age of when the new york apartment was sold petitioner and apostle were divorced on date apostle died in the original joint_return on or about date petitioner and apostle filed a joint form_1040 u s individual_income_tax_return and attachments for original joint_return the original joint_return was timely filed pursuant to an extension katz katz certified public accountants of brooklyn new york katz katz prepared the original joint_return petitioner and apostle signed the original joint_return the original joint_return included form_2119 sale of your home although neither petitioner nor apostle was eligible to claim the one-time exclusion of dollar_figure from the gain on the sale of the new york apartment under sec_121 this exclusion was claimed on form_2119 petitioner knew that she was not eligible to claim the sec_121 exclusion at the time that the original joint_return was filed in addition to claiming the sec_121 exclusion on form_2119 petitioner and apostle elected to defer recognition of a portion of the gain realized on the sale of the new york apartment under sec_1034 the return reported that they bought a new principal_residence for dollar_figure during the replacement_period provided under sec_1034 petitioner and apostle did not purchase any property that would have qualified as replacement_property under sec_1034 during the replacement_period by claiming the sec_121 exclusion and making the sec_1034 election on form_2119 petitioner and apostle recognized only dollar_figure of the dollar_figure gain realized on the sale of the new york apartment petitioner and apostle did not report this dollar_figure gain however on schedule d capital_gains_and_losses of their original joint_return as a result of this omission petitioner and apostle reported total income of only dollar_figure on their original joint_return and requested a tax_refund in the amount of dollar_figure had the original joint_return properly treated the gain realized on the sale of the new york apartment petitioner and apostle would have reported an income_tax_liability of dollar_figure for income_tax_liability the first amended joint_return on or about date petitioner and apostle filed an amended joint form 1040x amended u s individual_income_tax_return and attachments for first amended joint_return katz katz prepared the first amended joint_return the first amended joint_return also included a form_2119 as on the form_2119 that was attached to their original joint_return petitioner and apostle claimed the one-time exclusion from the gain realized on the sale of the new york apartment under sec_121 and elected to defer recognition of a portion of that gain under sec_1034 accordingly they recognized only dollar_figure of the dollar_figure gain realized on the sale of the new york apartment in contrast to their original joint_return petitioner and apostle reported the dollar_figure gain on schedule d of their first amended joint_return a portion of the dollar_figure gain that was reported on schedule d was offset by a long-term_capital_loss carryover of dollar_figure and a short-term_capital_loss carryover of dollar_figure petitioner and apostle had reported a long-term_capital_loss carryover of only dollar_figure on schedule d of their original joint_return as a result of including the dollar_figure gain on schedule d petitioner and apostle reported total income of dollar_figure based upon this amount of total income the total_tax shown on the first amended joint_return was dollar_figure after subtracting the amount of federal_income_tax withheld during and adding back the refund requested on the original joint_return petitioner and apostle owed income_tax on the first amended joint_return in the amount of dollar_figure apostle signed and filed the first amended joint_return while petitioner was in california before leaving for california however petitioner signed a blank check for apostle to use to pay the income_tax_liability reported on the first amended joint_return this check was made payable to the internal_revenue_service irs in the amount of dollar_figure on date petitioner also paid dollar_figure of interest on the past due taxes shown on the first amended joint_return on date even though petitioner made these payments she did not request that apostle show her the first amended joint_return until date the second amended joint_return after petitioner and apostle were divorced petitioner filed a second amended joint form 1040x and attachments for second amended joint_return on date apostle neither signed nor consented to the filing of the second amended joint_return the second amended joint_return also included a form_2119 petitioner neither claimed the one-time exclusion from the gain realized on the sale of the new york apartment under sec_121 nor elected to defer recognition of any portion of the gain realized on that sale under sec_1034 by not claiming the sec_121 exclusion or making the sec_1034 election on form_2119 petitioner recognized the entire dollar_figure gain realized on the sale of the new york apartment petitioner reported the dollar_figure gain on schedule d of the second amended joint_return like the first amended joint_return a portion of the dollar_figure gain reported on schedule d was offset by a long-term_capital_loss carryover of dollar_figure and a short-term_capital_loss carryover of dollar_figure as a result of including this dollar_figure gain on schedule d petitioner reported total income of dollar_figure based upon this amount of total income the total_tax shown on the second amended joint_return was dollar_figure after subtracting the total_tax shown on the first amended joint_return ie dollar_figure petitioner owed income_tax on the second amended joint_return of dollar_figure petitioner paid the income_tax_liability reported on the second amended joint_return on or about date with this payment petitioner paid the income_tax in full accrual of interest on the income_tax_liability because petitioner and apostle did not report the correct income_tax_liability on the original joint_return interest accrued under sec_6601 on the full amount of the income_tax_liability from date the due_date of the original joint_return until date the date on which petitioner paid dollar_figure of the income_tax_liability interest liability thereafter interest continued to accrue on the remaining amount of the income_tax_liability until date the date on which the income_tax_liability was paid in full interest liability petitioner paid dollar_figure of the interest liability on date neither petitioner nor apostle has paid any of the interest liability consequently under sec_6601 interest continues to accrue on the remaining amount of the interest liability and the entire interest liability collectively these amounts of accrued interest are referred to as the unpaid interest neither petitioner nor apostle was required by their divorce decree to pay any of the unpaid interest petitioner’s request for relief on date petitioner filed form_8857 request for innocent spouse relief and requested relief from joint_and_several_liability for the interest resulting from a amended tax_return petitioner asserted on form_8857 that the erroneous item on that return was a one time tax exclusion on the gain of a home sale in the amount of dollar_figure on date respondent sent a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination to petitioner denying her request for relief from joint_and_several_liability respondent determined that petitioner was not eligible for relief from joint_and_several_liability for the unpaid interest because there was no joint liability as a result of apostle’s not signing the second amended joint_return alternatively respondent determined that even if apostle were found to be jointly and severally liable petitioner did not qualify for relief from joint_and_several_liability under sec_6015 c or f for the unpaid interest because the gain realized on the sale of the new york apartment and the unpaid interest resulting from that gain’s treatment on the original joint_return were entirely attributable to her she had knowledge or reason to know of the underpayment she would not suffer economic hardship after paying the unpaid interest as she would be able to pay for reasonable basic living_expenses and it was not inequitable to hold her liable for the unpaid interest under all of the facts and circumstances of her case and under the guidelines of revproc_2000_15 2000_1_cb_447 opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 under sec_6015 a requesting spouse may seek relief from liability under sec_6015 or if eligible may allocate liability according to the provisions under sec_6015 if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either petitioner contends that she is eligible for relief from joint_and_several_liability under either sec_6015 or c for the interest liability in essence petitioner argues that she was unaware that there was an understatement_of_tax on the first amended joint_return that resulted in that return’s only partially correcting the understatement on the original joint_return accordingly petitioner contends that she should be granted relief from joint_and_several_liability for the interest that accrued as a result of that understatement on the first amended joint_return in addition to her argument that she is eligible for relief under either sec_6015 or c petitioner argues that respondent abused his discretion by denying her equitable relief from joint_and_several_liability for the interest liability under sec_6015 petitioner does not contend that she should be granted relief from joint_and_several_liability for the remaining amount of the interest liability under the provisions of sec_6015 respondent argues that petitioner is not eligible for relief under either sec_6015 or c moreover respondent contends that there was no abuse_of_discretion in denying petitioner’s request for equitable relief from joint_and_several_liability for any portion of the unpaid interest under sec_6015 respondent has not pursued the argument that petitioner was ineligible for relief under sec_6015 because apostle did not sign the second amended joint_return relief under sec_6015 and c sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts where a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for the taxable_year attributable to the understatement and the other individual makes a valid election sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 relief from joint_and_several_liability under subsection b or c of sec_6015 is premised on the existence of a deficiency for the year for which relief is sought sec_6015 c see h conf rept pincite 1998_3_cb_747 consequently if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under either subsection see 120_tc_137 see also 121_tc_73 holding that neither sec_6015 nor c provides relief from joint_and_several_liability for the underpayment of a tax_liability that was properly reported on a joint_return 120_tc_62 explaining that a prerequisite for relief under both sec_6015 and c is the existence of a deficiency for which relief from joint_and_several_liability is sought 118_tc_494 n cf sec_6015 in the instant case there was an understatement_of_tax on the original joint_return that resulted from the improper treatment of the gain that petitioner realized on the sale of the new york apartment this understatement was partially corrected by the first amended joint_return and it was completely corrected when petitioner filed the second amended joint_return in date for purposes of computing the amount of a deficiency for the total_tax reported on the second amended joint_return is treated as the amount of tax shown by petitioner on the original joint_return sec_6211 sec_301_6211-1 proced admin regs eg 78_tc_100 cf 423_us_161 a deficiency for a given year reduced to its simplest terms is the correct amount of tax less the amount shown as tax on the tax_return consequently there is no deficiency for for which petitioner can seek relief accordingly petitioner is not eligible for relief from joint_and_several_liability under either sec_6015 or c in any event she would not satisfy the requirements for such relief as shown by our discussion infra of the knowledge and attribution factors equitable relief under sec_6015 because petitioner is not eligible for relief from joint_and_several_liability under either sec_6015 or c we review the determination to deny equitable relief under sec_6015 using an abuse_of_discretion standard butler v commissioner t c pincite under this standard of review we defer to respondent’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 citing butler v commissioner supra pincite 101_tc_117 affd __ f 3d __ 10th cir date the question of whether respondent’s determination was arbitrary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir we are not limited to the matters contained in respondent’s administrative record when deciding this question ewing v commissioner t c __ __ slip op pincite petitioner bears the burden of proving that respondent abused his discretion in denying relief under sec_6015 washington v commissioner supra pincite jonson v commissioner supra pincite as directed by sec_6015 respondent has prescribed procedures to use in determining whether a relief-seeking spouse qualifies for relief under that subsection at the time that respondent issued his notice_of_determination to petitioner those procedures were found in revproc_2000_15 2000_1_cb_447 this court has upheld the use of these procedures in reviewing a negative determination see eg washington v commissioner supra pincite jonson v commissioner supra pincite revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before respondent will consider a request for relief under sec_6015 respondent conceded that petitioner has met those seven threshold conditions if the threshold conditions are satisfied revproc_2000_15 sec_4 c b pincite lists circumstances where relief will generally be granted in cases where a liability reported on a joint_return is unpaid we have considered the circumstances listed in revproc_2000_15 sec_4 c b pincite in cases where the liability reported on a joint_return was unpaid see eg august v commissioner tcmemo_2002_201 collier v commissioner tcmemo_2002_ castle v commissioner tcmemo_2002_142 we have declined to consider them where the liability for which equitable relief was sought was not such a reported but unpaid liability see eg mellen v commissioner tcmemo_2002_280 in the instant case the interest liability is not a liability that was reported on a joint_return that remains unpaid rather the interest liability resulted from an understatement_of_tax on a joint_return consequently revproc_2000_15 sec_4 c b pincite is not applicable here if the requesting spouse satisfies the threshold conditions of revproc_2000_15 sec_4 c b pincite but does not qualify for relief under revproc_2000_15 sec_4 c b pincite respondent looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief revproc_2000_15 sec_4 c b pincite provides a partial list of positive and negative factors that respondent is to take into account when considering whether to grant an individual full or partial equitable relief under sec_6015 as revproc_2000_15 sec_4 c b pincite makes clear no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite lists the following two factors that if true respondent weighs in favor of granting relief and that if not true are neutral the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by his or her spouse respondent concedes that the marital status factor weighs in favor of petitioner the abuse factor is neutral in this case because petitioner failed to provide any evidence establishing abuse in addition revproc_2000_15 sec_4 c b pincite lists the following two factors that if true respondent weighs against granting relief and that if not true are neutral the taxpayer received a significant benefit from the unpaid liability or the item giving rise to the deficiency and the taxpayer has not made a good_faith effort to comply with the federal_income_tax laws in the tax years following the tax_year to which the request for relief relates the significant benefit factor is neutral in this case because petitioner ultimately paid the income_tax_liability the noncompliance factor is also neutral in this case because both parties failed to argue or present evidence as to whether petitioner has made a good_faith effort to comply with the federal_income_tax laws since finally revproc_2000_15 sec_4 c b pincite lists the following four factors that if true respondent weighs in favor of granting relief and that if not true respondent weighs against granting relief the taxpayer would suffer economic hardship if relief is denied in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this factor weighs against relief only if the requesting spouse has the obligation the economic hardship factor weighs against petitioner because she failed to provide any evidence establishing economic hardship in this case and argues unpersuasively that the economic hardship requirement is discriminatory and unconstitutional petitioner argues that the knowledge or reason to know factor and the attribution factor weigh in favor of granting her relief we address those arguments below the legal_obligation factor is neutral in this case because neither petitioner nor apostle was required by their divorce decree to pay any of the unpaid interest petitioner contends that even though it was the improper treatment of her income ie the gain that she realized on the sale of the new york apartment on the first amended joint_return that caused an understatement on that return and the interest liability to accrue she had no knowledge or reason to know of that understatement on the record before us however petitioner’s contention cannot be sustained taxpayers seeking to prove that they had no knowledge or reason to know of an item giving rise to an understatement_of_tax must demonstrate at a minimum that they have fulfilled a duty_of inquiry with respect to determining whether their correct_tax liability was reported on the return for the year for which they seek relief 872_f2d_1499 11th cir affg tcmemo_1988_63 butler v commissioner t c pincite when taxpayers fail to fulfill their duty_of inquiry they are ordinarily charged with constructive knowledge of any understatements on their returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 cohen v commissioner tcmemo_1987_537 the provisions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant petitioner was aware that the first amended joint_return was filed to correct the omission of the entire amount of the gain that she realized on the sale of the new york apartment on schedule d of the original joint_return and she signed a blank check for apostle to use to pay the income_tax_liability reported on that return petitioner failed however to question apostle as to the manner in which her income was treated on the first amended joint_return upon her return home from california in date and she did not ask to see that return until date consequently we conclude that petitioner failed to fulfill her duty_of inquiry because petitioner is charged with constructive knowledge of the manner in which her income was treated on the first amended joint_return and of the understatement_of_tax that resulted from that treatment we conclude that she had reason to know of the understatement on that return petitioner contends that the understatement on the first amended joint_return is attributable to erroneous items of apostle ie the exclusion from gain claimed under sec_121 and the deferral of gain recognition under sec_1034 and that as a result the interest liability is solely attributable to him petitioner dedicates most of her argument to accusing apostle of fraud and to berating the irs for not pursuing action against him petitioner’s arguments are not persuasive and her contention cannot be sustained petitioner relied on apostle and their accountant to complete and file the first amended joint_return the first amended joint_return and the understatement of income on that return however dealt specifically with the dollar_figure gain that petitioner realized on the sale of the new york apartment petitioner is responsible for the manner in which her income was treated on that return therefore the items affecting the treatment of her income on the first amended joint_return are her tax items see hopkins v commissioner t c pincite consequently the understatement_of_tax on the first amended joint_return and the interest liability that resulted from that understatement are attributable to petitioner based on our examination of the facts and circumstances in this case many of the factors in revproc_2000_15 sec_4 c b pincite are neutral with respect to the factors that are not neutral those weighing against granting petitioner relief outweigh those weighing in favor of granting her relief accordingly we conclude that respondent did not abuse his discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 conclusion we hold that respondent did not abuse his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
